PER CURIAM:
James A. Fullard petitions for writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. More specifically, Fullard alleges in the first page of his mandamus petition that “the District Court didn’t rule on the merits of the case” and attaches the court’s October 9, 2003, order directing the Government to show cause why Fullard’s § 2254 petition should not be granted. We find that there has been no undue delay in the district court because it denied Fullard’s § 2254 petition. See Fullard v. Peguese, No. CA-03-2731-CCB (D. Md. filed Mar. 31, 2004 & entered Apr. 1, 2004). Accordingly, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would aid the decisional process.

PETITION DENIED